Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/22 has been entered.

Claim Rejections - 35 USC §101 
3.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7-17, 19, 21-24, 26, 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


Subject Matter Eligibility Standard
5.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
6. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “real time construction of a volatility surface of an option contract” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving…inputs from the exchange computer system; (A) generating historical market implied volatility data by calculating…a market implied volatility for the option contract based on the received inputs; converting the historical market implied volatility data into a data-reduced form by: (B) building a skeleton…by building…an at-the-money (ATM) term structure for a plurality of historical dates; (C) constructing…a plurality of fixed anchor points on the skeleton; (D) adjusting…at least one of the plurality of fixed anchor points for at least one of a plurality of volatility skews  (E) enriching…the skeleton by (a) propagating from ATM term to each wing; (b) computing linear-in-add-on from neighbor delta values; (c) linearly interpolating the linear-in-add-on from term structure; and (d) computing volatility by iteratively looping through until reaching a last, fixed anchor point; (F) interpolating…the enriched skeleton to derive a volatility surface (G) storing the plurality of fixed anchor points in a non-transitory memory; and computing…an as-of-day volatility surface using the stored plurality of fixed anchor points without recalibration of historical volatility data and enabling near real time display of the derived volatility surface; computer processor and exchange computer system.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data and processing data using a computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Further, these additional limitations can be reasonably characterized as reciting a patent-ineligible mathematical operation or mental process, and insignificant extra-solution activities. For instance, the limitations of “receiving…inputs from the exchange computer system; after reprocessing, receiving a request for a near real time display of the derived volatility surface; storing the plurality of fixed anchor points in a non-transitory memory” are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Further still, the limitations of “(A) generating historical market implied volatility data by calculating…a market implied volatility for the option contract based on the received inputs; converting the historical market implied volatility data into a data-reduced form by: (B) building a skeleton…by building…an at-the-money (ATM) term structure for a plurality of historical dates; (C) constructing…a plurality of fixed anchor points on the skeleton; (D) adjusting…at least one of the plurality of fixed anchor points for at least one of a plurality of volatility skews  (E) enriching…the skeleton by (a) propagating from ATM term to each wing; (b) computing linear-in-add-on from neighbor delta values; (c) linearly interpolating the linear-in-add-on from term structure; and (d) computing volatility by iteratively looping through until reaching a last, fixed anchor point; (F) interpolating…the enriched skeleton to derive a volatility surface, are analogous to the steps of performing repetitive calculations found to be insignificant extra-solution activity in Flook and Bancorp, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Also, these limitations are directed to the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Finally, the claimed step “wherein the method further comprises outputting…a margin calculation for the option contract based on the derived volatility surface” is simply displaying data using a generic GUI; it does not integrate the abstract idea into a practical application. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a computer processor— that is, mere instructions to apply a generic computer to the abstract idea. The only hardware or additional elements beyond the abstract idea of claim 1 are the generically recited “computer processor,” and “exchange computer system” do not point to sufficient evidence that any of these components are anything other than well-understood, routine, and conventional, hardware components or systems being used in their ordinary manner. Further, the filed specification supports the determination that these components are well-understood, routine and conventional:  substantiates this, for instance at paras [0027, 0062]. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. 
The examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.
Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 2, 4-5, 8-16, 19, 21, 26, 28-29 do not recite additional elements but merely further narrow the scope of the abstract idea. Dependent claims 3, 7, 22 and 24, on the other hand, do recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-17, 19, 21-24, 26, 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant amended the independent claims to recite “converting the historical market implied volatility data into a data-reduced form…” However, the specification as originally filed does not provide enough support for this limitation. Appropriate correction is required. 






Response to Arguments
Applicant's arguments filed on 08/03/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the additional elements in the claims integrate the judicial exception into a practical application, the examiner finds this argument unpersuasive. the examiner contends that the claim recites a combination of additional elements including “receiving…inputs from the exchange computer system; (A) generating historical market implied volatility data by calculating…a market implied volatility for the option contract based on the received inputs; converting the historical market implied volatility data into a data-reduced form by: (B) building a skeleton…by building…an at-the-money (ATM) term structure for a plurality of historical dates; (C) constructing…a plurality of fixed anchor points on the skeleton; (D) adjusting…at least one of the plurality of fixed anchor points for at least one of a plurality of volatility skews  (E) enriching…the skeleton by (a) propagating from ATM term to each wing; (b) computing linear-in-add-on from neighbor delta values; (c) linearly interpolating the linear-in-add-on from term structure; and (d) computing volatility by iteratively looping through until reaching a last, fixed anchor point; (F) interpolating…the enriched skeleton to derive a volatility surface (G) storing the plurality of fixed anchor points in a non-transitory memory; and computing…an as-of-day volatility surface using the stored plurality of fixed anchor points without recalibration of historical volatility data and enabling near real time display of the derived volatility surface; computer processor and exchange computer system.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data and processing data using a computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Further, these additional limitations can be reasonably characterized as reciting a patent-ineligible mathematical operation or mental process, and insignificant extra-solution activities. For instance, the limitations of “receiving…inputs from the exchange computer system; after reprocessing, receiving a request for a near real time display of the derived volatility surface; storing the plurality of fixed anchor points in a non-transitory memory” are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Further still, the limitations of “(A) generating historical market implied volatility data by calculating…a market implied volatility for the option contract based on the received inputs; converting the historical market implied volatility data into a data-reduced form by: (B) building a skeleton…by building…an at-the-money (ATM) term structure for a plurality of historical dates; (C) constructing…a plurality of fixed anchor points on the skeleton; (D) adjusting…at least one of the plurality of fixed anchor points for at least one of a plurality of volatility skews  (E) enriching…the skeleton by (a) propagating from ATM term to each wing; (b) computing linear-in-add-on from neighbor delta values; (c) linearly interpolating the linear-in-add-on from term structure; and (d) computing volatility by iteratively looping through until reaching a last, fixed anchor point; (F) interpolating…the enriched skeleton to derive a volatility surface, are analogous to the steps of performing repetitive calculations found to be insignificant extra-solution activity in Flook and Bancorp, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Also, these limitations are directed to the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Finally, the claimed step “wherein the method further comprises outputting…a margin calculation for the option contract based on the derived volatility surface” is simply displaying data using a generic GUI; it does not integrate the abstract idea into a practical application. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
The examiner contends that there is a clear difference between the improvement in computer functionality, on one hand, and the use of existing computer as tools to perform a particular task, on the other. The alleged advantages and improvements that applicant touts (i.e. allowing increased memory storage efficiency, etc) do not concern an improvement to computer technology and capabilities but instead relate to an alleged improvement in computer-based, real-time construction of a volatility surface of an option contract; that is, a process in which a computer is used as a tool in its ordinary capacity which is to process data. (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept’’); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea”); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm’).
To the extent that the applicant contends that the claimed invention is rooted in technology because it addresses a technology-rooted solution to a computer-centric problem, the examiner disagrees. The examiner contends that the claimed solution stems from the ordinary capabilities of a general-purpose computer, which does not materially alter patent eligibility of the claimed subject matter. Like the claims in FairWarning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computer components as tools. See FairWarning, 839 F.3d at 1095.
The applicant argument fails to show a technical improvement, rather it shows the improvement to the abstract idea itself. The processor has been applied post-hoc to the abstract idea and a specific implementation of a solution to a problem in the software arts is not present. The examiner further contends that the improvements that the applicant attested to, in the response, are not found anywhere in the claim.
In response to applicant’s argument that the claims amount to significantly more than the judicial exception, the examiner finds this argument unpersuasive. it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a computer processor— that is, mere instructions to apply a generic computer to the abstract idea. The only hardware or additional elements beyond the abstract idea of claim 1 are the generically recited “computer processor,” and “exchange computer system” do not point to sufficient evidence that any of these components are anything other than well-understood, routine, and conventional, hardware components or systems being used in their ordinary manner. Further, the filed specification supports the determination that these components are well-understood, routine and conventional:  substantiates this, for instance at paras [0027, 0062]. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. 
The examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.
Regarding the argument that the final office action violates Berkheimer, the examiner did not rely upon 2106.05(d) considerations. Instead the examiner stated the additional elements of the claim were mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art").  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697